Citation Nr: 0704194	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain with bulging disc, and if so, 
entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1996 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefit currently sought on appeal.

During the course of his hearing before the undersigned in 
December 2005, the veteran raised the following issues: 
service connection for a stomach disorder as secondary to the 
service-connected left knee disability (due to medications 
taken); new and material evidence for service connection for 
a right knee disability as secondary to the service-connected 
left knee disability; and, an increased evaluation for the 
service-connected left knee disability.  These issues are 
therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Service connection was denied for a low back disorder by 
rating decision in May 2000.  The veteran did not appeal.

2.  Evidence received since May 2000 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether the veteran's 
chronic lumbosacral strain with bulging disc is related to 
his service-connected left knee disability. 





CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1999).

2.  New and material evidence having been submitted on the 
issue of service connection for a low back disorder, the 
application to reopen the claim is granted. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Giving the veteran the benefit of the doubt, his chronic 
lumbosacral strain with bulging disc is proximately due to, 
or the result of, his service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the veteran under 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2006).  As will be discussed 
below, the Board finds that the veteran's claim is reopened 
and service connection for his low back disability is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

New & Material Evidence

By rating decision in May 2000, the RO denied the veteran's 
service connection claim for a low back disorder, finding 
that the medical evidence did not support a causal connection 
between the veteran's back disorder and his service-connected 
knee disability.  Because the veteran did not file a 
substantive appeal for the claim, that rating decision is 
considered final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (1999).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  The RO did not specifically discuss whether 
such evidence had been submitted prior to adjudicating the 
veteran's claim in the rating decision on appeal.  
Regardless, as a jurisdictional matter, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).  

With his application to reopen, the veteran submitted an 
April 2003 statement from his treating physician that found a 
causal relationship between the veteran's back disorder and 
his service-connected knee disability.  The law provides that 
evidence proffered by the veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  Applying the principle of that case to the facts 
here, the opinion is both new and material, as it relates to 
the previously unestablished fact of a medical nexus, and 
given its positive correlation, raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence having been submitted, the claim is reopened.

The RO weighed the merits of the veteran's claim, to include 
the April 2003 nexus opinion of record, in the May 2000 
rating decision.  Also, it reviewed the subsequently 
submitted medical evidence in the May 2005 statement of the 
case.  Therefore, there is no prejudice to the veteran for 
the Board to render a decision on the merits here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran seeks service connection for his current low back 
disorder, either secondarily to his service-connected left 
knee disability, or in the alternative, directly as a result 
of a fall in service.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

The medical evidence establishes that the veteran currently 
carries a diagnosis of chronic lumbosacral strain with 
bulging disc.  See December 2003 VA examination report; see 
also VA outpatient clinical record dated in March 2005.  A 
longitudinal review of the file reveals four medical opinions 
regarding the relationship between the veteran's service-
connected knee disability and his back disorder, two in favor 
of a connection, and two against.  

The opinions in favor of the veteran's claim are dated in 
December 1999 and April 2003.  The 1999 opinion was rendered 
by the veteran's family doctor who undertook the care of the 
veteran prior to his service.  The doctor noted that the 
veteran continued to complain of pain in his low back, and 
that it was felt that it was "all related to the knee 
injury."  

A physician working for a VA outpatient clinic housed in a 
private hospital rendered the 2003 opinion.  Treatment 
records confirm that this doctor treated the veteran's 
orthopedic disorders, to include those of his knee and back.  
This doctor noted that the veteran had low back pain with 
radiculopathy, and that it was "quite obvious" that his 
service-connected knee disability "predisposed him to having 
... lower back pain."  He concluded that there was the 
probability that the veteran's knee injury was directly 
responsible for his additional physical complaints.  This 
opinion is more credible than the 1999 opinion, as the 
physician clearly had knowledge of the veteran's specific 
disorders, and indicated the nature of the relationship 
between the moving parts of the body.  Furthermore, 
outpatient clinical records confirm frequent treatment for 
knee and back pain concurrently, without intervening causes 
noted.

The remaining two opinions were rendered in the course of VA 
examinations in February 2000 and December 2003.  In 2000, 
the physician pointed out that the veteran had normal posture 
and gait, and that the length of his legs were equal.  He 
observed that the veteran was not limping.  He concluded that 
the mild chronic strain that the veteran had was not related 
to his service-connected knee condition.  In 2003, the same 
physician again reviewed the veteran's file and conducted a 
full orthopedic examination.  At this time, while he observed 
the veteran to have a mild limp, the specialist found there 
to be no significant alteration of his gait.  He concluded 
that there was not adequate alteration in gait to cause the 
veteran's current bulging disc and strain to the lumbar 
spine.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the four opinions of record as 
sufficient to place the evidence in equipoise as to whether 
there is a nexus, or link, between the veteran's currently 
diagnosed chronic back strain and his service-connected knee 
disability.  Each is competent and credible, despite 
differing conclusions.  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
secondary service connection is warranted.  As such, a 
discussion of whether direct service connection is warranted 
is not necessary. 

ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim is granted.

Entitlement to service connection for chronic lumbosacral 
strain with bulging disc is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


